Detailed Action

Response to Arguments

Applicant's arguments filed June 6, 2022 have been fully considered but they are not persuasive.

In regards to claims 1, 11 and 15, the applicant argues that the prior art does not teach a pocket accessible through the opening of the housing structure for inserting and holding a warning device in direct contact with the skin of the animal through the opening [see applicant’s arguments pg. 10 L. 1-7, pg. 12 L. 1-15]. The applicant argues that the office action recognizes that Espinoza et al. (US-11,259,501) does not teach the an adhesive patch and that the combination of Espinoza and Whitaker (US-6,550,652) does not teach a pocket accessible through the opening [see applicant’s arguments pg. 10 L. 8-11]. The applicant further argues that Vanmarcke (WO-2016/205098) teaches a sensor that is fitted with a flexible cover that has holes so the sensor can have contact with the skin, and that Vanmarcke teaches a disposable device instead of teaching a disposable patch with a reusable device as claimed [see applicant’s arguments pg. 10 L. 11-23].  
The examiner respectfully disagrees with the applicant. It appears that the applicant is reading each prior art individually instead of reading them as a combination as intended in the 103 rejection. Espinoza teaches a warning device to monitor health of an animal, and Espinoza also teaches that the device can be attached to the animal using adhesives [see Espinoza col. 6 L. 23-31, col. 7 L. 1-7]. The examiner recognized that Espinoza did not provide any details of how the warning device is attached to the animal when adhesives are used. However, the examiner provided the Whitaker reference to show that when a device needs to be attached to a living body, the device can be inserted in a housing of  an adhesive patch that is attached to the living body, wherein the housing, where the device is inserted, comprises a pocket where the device is inserted [see Whitaker fig. 1 element 15 (housing), fig. 2a-2c (pocket), fig. 4 element 50 (adhesive layer)]. Therefore, the combination of Espinoza and Whitaker teaches that the device, which in this case is a warning device, is inserted in the pocket of an adhesive patch in order to permit the device be attached to an animal using adhesives. Furthermore, the examiner recognized that the combination of Espinoza and Whitaker did not provide details about how the device inserted in the housing/pocket can have contact with the skin of the animal when device needs to be in contact with the skin of the animal. However, the examiner provided the Vanmarcke reference to show when a device is inserted in a housing of an adhesive patch, the adhesive patch and the housing can have openings at bottom in order to permit the device in the housing to be in contact with the skin of a living body [see Vanmarcke fig. 5, par. 0029 L. 6-10]. Therefore, the combination of Espinoza, Whitaker and Vanmarcke teaches that when the device is inserted in the housing/pocket of the adhesive patch, the housing and pocket comprises openings at the bottom  in order to permit the device to be in contact with the skin of the animal. In other words, the combination teaches the argued limitations of a pocket accessible through the opening of the housing structure for inserting and holding a warning device in direct contact with the skin of the animal through the opening. For the reasons provided above, the applicant’s arguments are not persuasive. 

In regards to claim 3, the applicant argues that the cited prior art does not teach a pocket comprising a first material combined to the base layer and a second material combined to the base layer and partially overlapping the first material for receiving a warning device [see applicant’s arguments pg. 11 L. 3-9]. The applicant argues that Whitaker discloses a single housing made of folding flanges and that Vanmarcke does not teach the argued limitation either [see applicant’s arguments pg. 11 L. 12-19].
The examiner respectfully disagrees with the applicant. Whitaker clear shows that the pocket is formed by a first material and a second material that overlaps the first material for receiving a device [see Whitaker fig. 2a element 30 (second material), fig. 2b element 35 (first material), fig. 2c (element 30 overlapping element 35 to receive the device)]. Whitaker also teaches the first and second materials are combined with the base layer to form the pocket and receive the device [see Whitaker fig. 3 elements 10 (base layer), 30 (second material) and 35 (first material)]. Therefore, the cited prior art teaches the argued limitations. For the reasons provided above, the applicant’s arguments are not persuasive.  

Specification

The disclosure is objected to because of the following informalities:

Amended paragraph 0015 line 7 of the applicant’s specification uses the number 212 to describe a second material. Figure 3 shows the second material as element 292. Therefore, paragraph 0015 line 7 must amended in order to describe the second material as element 292. 
  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

In regards to claim 3, the claim recites in line 10-12 “an opening in the bottom side of the base layer so that when the adhesive layer is removed and the adhesive patch is attached to the skin of the animal, the warning device is in direct contact with the skin of the animal”. This limitation means that the adhesive layer is removed in order to attach the patch to the skin. Previously, the claim recites in lines 4-5 that the adhesive layer is used to attach the patch to the skin. Also, the applicant’s specification recites in par. 0017 that the adhesive layer is an adhesive used to attach the patch to the skin and that the adhesive layer is protected by a removable paper that exposes the adhesive layer when the paper is removed. It is unclear how the patch can be attached to the skin when the adhesive layer is removed as claimed in lines 10-12. It is understood from the applicant’s specification that the adhesive layer is the layer that permits attachment, and without the layer, the patch cannot be attached to the skin. Therefore, the limitations of lines 10-12 constitute new matter. The examiner has not found any prior art during search that describes the limitations of lines 10-12 as claimed. However, the examiner has interpreted the claim in the following way in order to provide prior art rejection and advance prosecution: “an opening in the bottom side of the base layer so that when the adhesive layer is exposed and the adhesive patch is attached to the skin of the animal, the warning device is in direct contact with the skin of the animal”.   

In regards to claim(s) 4-5, the claim(s) is/are rejected due to its/their dependency on indefinite claim 3.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 5, 10, 13-14 and 17-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 5, the claim recites in line 3 “with a fourth side of the second layer”. The word “the” in front of the limitation(s) “second layer” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “with a fourth side of the second material”.

In regards to claim 10, the claim recites in line 2 “through the opening in the base layer”. The word “the” in front of the limitation(s) “opening in the base layer” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “through the opening cutout in the base layer”.

In regards to claim 13, the claim recites in lines 5-6 “correspond to the dimensions of the device”. The word “the” in front of the limitation(s) “dimensions of the device” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “correspond to [[the]] dimensions of the device”.

In regards to claim(s) 14, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 13.

In regards to claim 17, the claim recites in lines 4-5 “correspond to the dimensions of the device”. The word “the” in front of the limitation(s) “dimensions of the device” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “correspond to [[the]] dimensions of the device”.

In regards to claim 18, the claim is dependent on cancelled claim 16. It is unclear if the claim 18 is a dependent claim or an independent claim. For this reason, the claim is indefinite. The examiner has assumed that the claim is dependent on claim 15 in order to advance prosecution.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-8, 10, 11, 13, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Espinoza et al. (US-11,259,501) in view of Whitaker (US-6,550,652) and Vanmarcke (WO-2016/205098).

In regards to claim 1, Espinoza teaches a system for non-invasively monitoring health of an animal [fig. 1, col. 1 L. 19-23]. Espinoza teaches that the system comprises a warning device in direct contact with a skin of the animal [col. 6 L. 23-31 and L. 53-65].
Espinoza teaches that the warning device can be attached to the animal using adhesives [col. 7 L. 3-7]. However, Espinoza does not teach that the adhesives comprise an adhesive patch.
On the other hand, Whitaker teaches an adhesive patch that permits a device to be attached to an animal [fig. 1, col. 1 L. 15-18]. Whitaker teaches that the adhesive patch comprises a housing structure, and adhesive layer and a pocket [fig. 1 element 15 (housing structure), fig. 2a-2c (pocket), fig. 4  element 50 (adhesive layer), col. 5 L. 37-39, col. 6 L. 21-28]. Whitaker teaches that the adhesive layer is combined to a bottom of the housing structure for adhering the housing structure to the skin of the animal [fig. 4, , col. 5 L. 37-45, col. 6 L. 44-46]. Also, Whitaker teaches that the pocket is used for inserting and holding the device [fig. 2c elements 45 (device) and 30 and 35 (pocket)].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Whitaker’s teachings of using and adhesive patch to attach the device to the animal in the patch taught by Espinoza because an adhesive patch will permit to attach the warning device to the animal in an easy manner.
The combination of Espinoza and Whittaker teaches that the warning device must be in direct contact with the skin of the animal [see Espinoza col. 6 L. 23-31 and L. 53-65], and that the device can be attached to the animal using the pocket of the adhesive patch [see Whittaker fig. 2c]. However, the combination does not teach that the housing structure comprises an opening in order to permit the device to have direct contact with the skin of the animal.
On the other hand, Vanmarcke teaches that when a device needs to be in direct contact with the skin, the housing structure can comprise an opening in order to permit the device inside the housing structure to be in direct contact with the skin through the opening [fig. 5 elements 55 and 57 (opening), par. 0029 L. 6-10].  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Vanmarcke’s teachings of a housing structure to have openings in the patch taught by the combination because it will permit a device that needs to be in contact with the skin to maintain contact with the skin when the device is inserted inside the pocket.
The combination of Espinoza, Whitaker and Vanmarcke teaches that the device is inserted in the pocket and that each layer of the patch under the device comprises openings in order to permit the device to be in contact with the skin [see Whitaker fig. 2C, see Vanmarcke fig. 5]. This teachings means that the pocket is accessible through the opening in the housing structure for inserting and holding a warning device in direct contact with the skin of the animal through the opening.

In regards to claim 2, the combination of Espinoza, Whitaker and Vanmarcke, as applied in claim 1 above, further teaches that the housing structure further comprises of a base layer comprising a bottom side on which the adhesive layer is attached [see Whitaker fig. 4, col. 6 L. 44-47, see Vanmarcke fig. 5 elements 50 and 70].  

In regards to claim 3, Espinoza teaches a device for non-invasively monitoring health of an animal [fig. 1, col. 1 L. 19-23]. Espinoza teaches that the device comprises a warning device in direct contact with a skin of the animal [col. 6 L. 23-31 and L. 53-65].
Espinoza teaches that the warning device can be attached to the animal using adhesives [col. 7 L. 3-7]. However, Espinoza does not teach that the adhesives comprise an adhesive patch.
On the other hand, Whitaker teaches an adhesive patch that permits a device to be attached to an animal [fig. 1, col. 1 L. 15-18]. Whitaker teaches that the adhesive patch comprises a base layer comprising a top side and bottom side [fig. 3 element 10, fig. 4 element 10 (bottom side of base layer)]. Furthermore, Whitaker teaches that the patch comprises an adhesive layer combined to a bottom side of the base layer for adhering the base layer to the skin of the animal [fig. 4 element 50, col. 5 L. 37-45, col. 6 L. 44-46]. Whitaker also teaches that the patch comprises a pocket comprising a first material combined to the base layer and a second material combined to the base layer and partially overlapping the first material adapter for receiving the device fig. 2a element 30 (second material), fig. 2b element 35 (first material), fig. 2c (element 30 overlapping element 35 to receive the device), fig. 3 elements 10 (base layer), 30 (second material) and 35 (first material)].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Whitaker’s teachings of using and adhesive patch to attach the device to the animal in the patch taught by Espinoza because an adhesive patch will permit to attach the warning device to the animal in an easy manner.
The combination of Espinoza and Whittaker teaches that the warning device must be in direct contact with the skin of the animal [see Espinoza col. 6 L. 23-31 and L. 53-65], and that the device can be attached to the animal using the pocket of the adhesive patch [see Whittaker fig. 2c]. However, the combination does not teach that the bottom side of the base layer comprises an opening in order to permit the device to have direct contact with the skin of the animal.
On the other hand, Vanmarcke teaches that when a device needs to be in direct contact with the skin, the bottom side of the base layer can comprise an opening in order to permit the device inside the housing to be in direct contact with the skin through the opening [fig. 5 elements 55 and 57 (opening), par. 0029 L. 6-10]. Furthermore, Vanmarcke teaches that the device inside the housing will make contact with the skin through the openings when adhesive layer is exposed and the patch is attached to the skin [fig. 5 elements 70 (adhesive layer) and 130 (removable paper), par. 0029 L. 6-10, par. 0033]. These teachings means that the patch comprises an opening in the bottom side of the base layer so that when the adhesive layer is exposed and the adhesive patch is attached to the skin of the animal, the device is in direct contact with the skin.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Vanmarcke’s teachings of a housing structure to have openings in the patch taught by the combination because it will permit a device that needs to be in contact with the skin to maintain contact with the skin when the device is inserted inside the pocket.

In regards to claim 4, the combination of Espinoza, Whitaker and Vanmarcke, as applied in claim 3 above, further teaches that the first and second materials each comprises three sides that are not movable and one side that is movable in order to close the pocket [see Whitaker fig. 2a element 31, fig. 2b element 36, fig. 2c, col. 6 L. 21-28]. This teaching is equivalent to the first material and the second material fixed along three sides to combine the pocket to the base layer because it permits the pocket to be formed and be attached to the base layer. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify how the first and second materials are attached to the patch and attach them in the way that is claimed because it permits to securely attach the pocket to the patch.  

In regards to claim 5, the combination of Espinoza, Whitaker and Vanmarcke, as applied in claim 4 above, further teaches that the patch comprises a fastener to selectively close the pocket by combining a fourth side of the first layer with a fourth side of the second layer [see Whitaker fig. 2a element 40, fig. 2b element 40, col. 6 L. 21-28].  

In regards to claim 6, the combination of Espinoza, Whitaker and Vanmarcke, as applied in claim 2 above, further teaches that the base layer further comprises a top side and a cutout [see Whitaker fig. 3, see Vanmarcke fig. 5 element 50 and 57]. Furthermore, the combination teaches that the pocket is formed by a first material attached to the top side [see Whitaker fig. 3 element 35]. Furthermore, the combination teaches that the first material has openings to permit the device to be in contact with the skin [see Vanmarcke fig. 5 element 110]. This teaching is equivalent to the first material surrounding a perimeter of the cutout such that the pocket is accessible from the bottom side of the base layer because the openings of the first material permit the pocket to be accessible from the bottom side of the base layer. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify how the first material is attached to the patch and attach it in the way that is claimed because it will also permit easy access to the pocket from the bottom side of the base layer.

In regards to claim 7, the combination of Espinoza, Whitaker and Vanmarcke, as applied in claim 6 above, further teaches that the first material has dimensions that correspond to the dimensions of the device, and wherein the first material is attached to the top side of the base layer and inset from the opening so that the device is held in place between the top side of the base layer and the first material [see Whitaker fig. 2c elements 30 (first material) and 45 (device), fig. 3].  

In regards to claim 8, the combination of Espinoza, Whitaker and Vanmarcke, as applied in claim 1 above, further teaches that the device further comprises probes that are adapted to be placed in direct contact with the skin of the animal through the opening [see Espinoza col. 6 L. 28-34, see Vanmarcke par. 0030 L. 4-7].

In regards to claim 10, the combination of Espinoza, Whitaker and Vanmarcke, as applied in claim 6 above, further teaches that the device is in direct contact with the skin of the animal through the opening in the base layer [see Espinoza col. 6 L. 28-34, see Vanmarcke fig. 5, par. 0029 L. 6-10, par. 0030 L. 4-7].  

In regards to claim 11, the combination of Espinoza, Whitaker and Vanmarcke, as shown in the rejection of claim 1 above, teaches an adhesive patch comprising the elements of the system. Therefore, the combination also teaches the system.

In regards to claim 13, the combination of Espinoza, Whitaker and Vanmarcke, as shown in the rejection of claims 6 and 7 above, teaches the claimed limitations.

In regards to claim 15, the combination of Espinoza, Whitaker and Vanmarcke, as shown in the rejection of claims 1, 2 and 6 above, teaches the claimed limitations.

In regards to claim 17, the combination of Espinoza, Whitaker and Vanmarcke, as shown in the rejection of claims 6 and 7 above, teaches the claimed limitations.

Claim(s) 9, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Espinoza et al. (US-11,259,501) in view of Whitaker (US-6,550,652) and Vanmarcke (WO-2016/205098) as applied to claim(s) 8, 13 and 15 above, and further in view of Lee et al. (US-8,714,113).

In regards to claim 9, the combination of Espinoza, Whitaker and Vanmarcke, as applied in claim 8 above, the device comprises a housing for housing a device in communication with the processor for providing an output through the probes in response to a likely action event [see Espinoza col. 6 L. 23-34, col. 7 L. 3-7, see Whitaker fig. 2c element 45].
The combination further teaches that the housing houses a detector for detecting a signal from one or more feeders [see Espinoza col. 3 L. 42-44, col. 11 L. 26-31]. The combination also teaches that the system comprises electronics for receiving a signal from the detector and that the processor is in communication with the detector for determining a likely action event from the signal from one or more feeders [see Espinoza fig. 2 elements 112-116 (electronics) and 118 (processor), col. 3 L. 51-54 (electronics), col. 4 L. 39-43 and col. 5 L. 41-49 (processor)]. However, the combination does not teach that the processor and the electronics are housed on the same housing as the detector and the device.
On the other hand, Lee teaches that the detector, the electronics receiving the signal from the detector, the processor detecting events and the device can be housed in the same housing that is carried by the animal [fig. 2, fig. 4,fig. 6, col. 6 L. 26-33, col. 7 L. 39-47].  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Lee’s teachings of housing all the electronic components of the system if a single housing in the patch taught by the combination because it will permit the warning device to be autonomous and be able to detect the events anywhere the animal goes.

In regards to claim 14, the combination of Espinoza, Whitaker and Vanmarcke, as shown in the rejection of claims 8 and 9 above, teaches the claimed limitations.

In regards to claim 18, the combination of Espinoza, Whitaker and Vanmarcke, as shown in the rejection of claims 8 and 9 above, teaches the claimed limitations.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685